Citation Nr: 1523012	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-33 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a cervical strain, claimed as a neck condition.

2.  Entitlement to service connection for a thoracolumbar disability, to include degenerative arthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1992 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, the Board notes that the record contains a May 2013 VA examination for the Veteran's cervical spine, and thoracic spine.  The examiner itemized the Veteran's in-service treatment, in review of the Veteran's service treatment records (STRs).  While a thorough review, the examiner failed to specifically itemize the Veteran's history of a motor vehicle accident reflected in a June 1996 medical record.  The Veteran complained that the accident resulted in pain to both the Veteran's lumbar region, and cervical area.  The Board notes that the examiner referenced the Veteran's motor vehicle accident in the medical history portion of the Veteran's thoracic spine Disability Benefits Questionnaire (DBQ), but did not discuss that information into his cervical spine DBQ, or cervical spine nexus opinion.  Furthermore, the examiner stated that the Veteran only had one incident referencing a neck condition in 2003, prior to his diagnosis of cervical strain in May 2013, which is incorrect.  Since the examiner failed to address the motor vehicle accident with complaints of cervical spine pain, the May 2013 DBQ is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner also failed to comment on the Veteran's lay statements that his cervical spine pain has gotten worse since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, an addendum opinion is necessary.

In review of the Veteran's STRS, it is clear that the Veteran sought medical attention for his thoracolumbar spine on multiple occasions.  STRs from January 1994 show that the Veteran had lumbar spine pain, and mechanical back pain.  STRs from April 1996 show that the Veteran had acute lumbar spasms due to over lifting furniture.  The Veteran had back complaints for multiple days, with symptoms of stooped gait, spasms, and pain.  The Veteran stated that he heard a "pop" in his back, and it was determined that this injury was different from his prior back injury.  In June 1996 the Veteran experienced a motor vehicle accident, with pain to his lumbar spine, which limited the Veteran's range of motion.  The Veteran was also assessed with a thoracolumbar strain in July 1996.  The Veteran stated at his May 2013 VA examination that his condition has worsened since service.  

The May 2013 examiner deemed the Veteran's back condition as episodic, acute, and transitory, and noted the long gap from service complaints until the 2013 VA examination.  The examiner did not however, explain with sufficient rationale whether or not the Veteran's variously treated back complaints represent the initial manifestations of his diagnosed thoracic spine arthritis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, an addendum opinion is necessary.  


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall ask the May 2013 VA examiner to provide addendum opinions, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

The examiner is to furnish an opinion with respect to the following questions:

a.  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has a cervical strain?  If the Veteran has developed any such disorder, is it at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's June 1976 motor vehicle accident in-service?

b.  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has a thoracolumbar spine disability, to include degenerative arthritis of the thoracic spine?  

The examiner should then state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current thoracolumbar spine disability had its onset during service, or was otherwise caused by any incident that occurred during service.

The examiner must also discuss the in-service notations related to the Veteran's thoracic spine, and any post-service treatment of the Veteran's spine, which may be indicative of the initial manifestations of thoracolumbar arthritis.  The examiner must then discuss whether the current arthritis as shown on X-ray examination may have initially been noted in service, and whether or not the Veteran's arthritis manifested within one year following separation.  The rationale for each opinion expressed must be provided.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

2.  Thereafter, readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




